Citation Nr: 1750482	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-20 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the neck as secondary to service-connected myasthenia gravis.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an updated VA medical opinion is required to address the nature and etiology of the Veteran's neck arthritis as secondary to his myasthenia gravis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran was afforded a November 2010 VA examination which found that an opinion could not be provided without resorting to mere speculation due to a lack of medical records pertaining to how the cervical spine injury or pain occurred.  In providing the above opinion, the examiner noted a February 2010 diagnosis of cervical spondylosis but failed to address pertinent medical evidence, such as complaints of neck pain prior to 2010.  See e.g., April 2005 VA spine examination (inability to turn his neck during low back flare-ups).  Additionally, relevant medical evidence has been submitted since the last VA examination, such as an August 2014 treating neurologist's letter which suggests that symptoms of myasthenia gravis, explained to be fatigable muscular weakness impacting the neck, have existed since 1999.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain an addendum to the November 2010 VA examination.  Provide the claims file to a VA examiner who has sufficient expertise to address the likely etiology of the Veteran's degenerative arthritis of the neck (claimed as a neck condition).  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  

Based on a review of the claims file, including the medical and lay evidence of record, the examiner should offer an opinion in response to the following: 

a)  Is it at least as likely as not (50% or greater) that the Veteran's neck arthritis is caused or aggravated (beyond the normal progression of the condition) by his service-connected myasthenia gravis?  

b)  Is it at least as likely as not (50% or greater) that the Veteran's neck arthritis is caused or aggravated (beyond the normal progression of the condition) by his service-connected surgical residuals, lumbar spine, secondary to discectomy at L5-S1 with degenerative changes?  

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved.

2.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




